 



Exhibit 10.2
Second Amendment to
License, Distribution and Option Agreement
     This Second Amendment to License, Distribution and Option Agreement
(“Amendment”) is entered into this 16th day of June, 2005 (“Amendment Effective
Date”), by and between IXIA, a California corporation doing business at 26601
West Agoura Road, Calabasas, CA 91302 (“Ixia”), and NETIQ CORPORATION, a
Delaware corporation with its principal place of business at 3553 First Street,
San Jose, California 95134, and its wholly owned subsidiaries (“NetIQ”), and
amends the License, Distribution and Option Agreement entered into on July 7,
2003, by and between Ixia and NetIQ (as previously amended, the “Agreement”).
     In consideration of the premises and mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
1. Definitions
     For purposes of this Amendment, capitalized terms set forth in this
Amendment shall have the meanings set forth in the Agreement, unless otherwise
defined in this Amendment.
2. Deletion of Section 22
     Section 22 of the Agreement is deleted in its entirety.
3. Assignment and Further Assurances
     NetIQ hereby sells, assigns, transfers, and sets over to Ixia (and Ixia’s
successors and assigns) the Patents set forth on Exhibit A (collectively, the
“Assigned Patents”), together with all rights and interests currently possessed
by NetIQ with respect to the Assigned Patents, including the right to sue for
past infringement of the Assigned Patents and collect any and all damages
arising from such past infringement. Except as expressly set forth below in this
Section 3: (a) the Assigned Patents are assigned to Ixia, on an “AS IS, WHERE
IS” basis; (b) NetIQ makes no representations or warranties regarding the
Assigned Patents, including, but not limited to, any representation regarding
ownership or validity; and (c) the representations and warranties set forth in
Section 19 of the Agreement are inapplicable to the Assigned Patents. Within
five days of the Amendment Effective Date, NetIQ shall deliver to Ixia the
Memorandum of Patent Assignment in the form attached hereto as Exhibit B. In
addition, upon Ixia’s reasonable request, NetIQ shall prepare, execute and
deliver such further instruments of conveyance, sale, assignment or transfer, at
Ixia’s expense, and shall take or cause to be taken such other or further
action, as Ixia shall reasonably request of NetIQ at any time or from time to
time, in order to perfect, confirm or evidence Ixia’s title to all or any part
of the Assigned Patents.
     NetIQ will provide a written conflict waiver to permit the firm of Myers
Bigel Sibley & Sajovec, P.A. and individual attorneys such as Robert W. Glatz
and Mitchel S. Bigel to provide to Ixia, at Ixia’s cost and expense, any advice,
counsel, and assistance that Ixia seeks with respect to the

 



--------------------------------------------------------------------------------



 



Assigned Patents and/or the prosecution thereof. Promptly following Ixia’s
request, NetIQ will also provide to Ixia copies of files and other materials
related to the Assigned Patents and/or the prosecution thereof, including copies
of correspondence to or from examining authorities, invention disclosures, prior
art searches, records relating to products embodying the inventions covered by
the Assigned Patents, attorney/client correspondence and internal memoranda.
Ixia will reimburse NetIQ for its out-of-pocket expenses in providing such
materials.
     Promptly following Ixia’s request, and subject to its compliance with
applicable laws and regulations on data privacy, NetIQ will provide to Ixia such
information it has as to the current whereabouts of the inventors named on the
Assigned Patents, and NetIQ will use commercially reasonable efforts to
encourage those inventors to cooperate with Ixia in enforcing the Assigned
Patents. If any of those inventors are NetIQ employees, NetIQ will make them
available to Ixia during normal business hours for consultation and cooperation
in enforcing the Assigned Patents; provided, however, in no event shall the
burden imposed on such employees exceed ten hours per individual and twenty
hours cumulative for all such individuals unless Ixia agrees to reimburse NetIQ
for such individuals’ additional time at a reasonable per-hour rate
(notwithstanding the foregoing, the parties hereby agree that any
testimony—whether in court, depositions, or otherwise—provided by such
individuals shall not count towards such time limitations, and Ixia shall have
no obligation to reimburse NetIQ or such individuals for any such testimony). In
addition, NetIQ will provide documentation, information, and other cooperation
reasonably requested by Ixia relating to the Assigned Patents and/or the
prosecution thereof or to the enforcement of the Assigned Patents. Ixia will
reimburse NetIQ for its out-of-pocket expenses in providing such cooperation.
     NetIQ hereby represents and warrants that: (i) the assignment in this
Section 3 conveys to Ixia such ownership and title in and to the Assigned
Patents as it currently possesses; and (ii) to the knowledge of NetIQ’s senior
management, no licenses of or rights in the Assigned Patents (and no immunities
or covenants not to sue with respect to the Assigned Patents) have been granted
to third parties, except for licenses that pertain only to products or services
developed by or for NetIQ or distributed by or for NetIQ (and there are no
agreements or commitments to grant any such licenses, rights, immunities or
covenants).
4. License of Assigned Patents
     4.1 Upon assignment of the Assigned Patents, as provided in Section 3,
above, and without limiting the generality of anything contained in this
Amendment, and subject to the terms and conditions of this Amendment, Ixia
hereby grants to NetIQ, during the term of the Assigned Patents and under Ixia’s
rights to the Assigned Patents, a non-exclusive, worldwide, perpetual,
irrevocable, fully paid license, with the right to grant sublicenses as provided
in Section 4.2, to make (including the right to practice methods, processes and
procedures embodied or utilized in), have made, use, lease, sell, offer for sale
and import (individually and collectively, “exploit”) any products or services
developed by or for NetIQ embodying or utilizing any invention of the Assigned
Patents (“Covered Products”), provided that the foregoing license shall not
include the right under such Assigned Patents to exploit any Test
Products/Services until July 7, 2010, and shall not include the right under such
Assigned Patents to exploit any Assessment Products/Services (except for
Assessment Products/Services that are limited to the assessment of

-2-



--------------------------------------------------------------------------------



 



VoIP issues or security issues, and that do not expose to users or allow users
to modify or edit any of the Source Asset scripts) until June 7, 2008.
     4.2 NetIQ may sublicense its rights under Section 4.1 to (a) a successor in
interest to which NetIQ sells all or any part of a product line which includes a
Covered Product, to exploit that Covered Product (and updates thereto, to the
extent those updates embody such Covered Product), (b) original equipment
manufacturer customers, value added resellers, systems integrators and other
third parties that are authorized by NetIQ to lease, resell or redistribute a
Covered Product and require a license under the Assigned Patents, to exercise
such rights, and (c) end users and resellers, to the extent necessary to use or
resell (respectively) a Covered Product. Notwithstanding the foregoing or
anything in this Amendment to the contrary, NetIQ may not grant a sublicense
under this Section 4 (other than the right to use a Covered Product as an end
user or in accordance with Section 4.2(a) above) to, and the rights granted to
NetIQ under this Section 4 may not otherwise extend to, any of the third parties
listed on Exhibit C (including their successors or assigns) or any Affiliates of
any such entities. As used herein, the term “Affiliate” means any wholly- or
majority-owned subsidiary of such third party, any parent of such third party
that holds a majority of the interest in such third party, and any other wholly-
or majority-owned subsidiary of such parent (in each case, whether such
ownership is direct or indirect).
5. Effect of Amendment.
     Except as expressly modified herein, the terms and conditions of the
Agreement, including the provisions of Section 25.6, shall remain in full force
and effect. This Amendment, together with the Agreement and the Exhibits
attached thereto, all of which are incorporated by reference as though fully set
forth in this Amendment, constitutes the entire understanding and agreement
between the parties hereto and supersedes any and all prior or contemporaneous
representations, understandings and agreements between Ixia and NetIQ with
respect to the subject matter hereof, all of which are merged herein. This
Amendment shall not be modified, amended or in any way altered except by an
instrument in writing signed by an officer of NetIQ and an officer of Ixia.
6. Counterparts.
     This Amendment may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
Amendment Effective Date.

                      IXIA       NETIQ CORPORATION
 
                   
By:
  /s/ Thomas B. Miller   By:   /s/ Charles M. Boesenberg        
 
           
 
                   
Name:
  Thomas B. Miller   Name:   Charles M. Boesenberg        
 
                   
Title:
  Chief Financial Officer   Title:   Chief Executive Officer and Chairman      
 
 
                   
Date:
  June 16, 2005   Date:   June 21, 2005        

-4-



--------------------------------------------------------------------------------



 



Exhibit A
Assigned Patents

                              Patent Number   Title   Date Issued
5,937,165
  Systems, Methods and Computer Program Products for Applications Traffic Based
Communications Network Performance Testing   8/10/1999
 
       
6,061,725
  Endpoint Node Systems Computer Program Products For Application Traffic Based
Communications Network Performance Testing   5/9/2000
 
       
5,881,237
  Methods, Systems and Computer Program Products For Test Scenario Based
Communications Network Performance Testing   3/9/1999
 
       
5,838,919
  Methods, Systems and Computer Program Products for Endpoint Pair Based
Communications Network Performance Testing   11/17/1998
 
       
6,408,335
  Methods, Systems and Computer Program Products for Endpoint Pair Based
Communications Network Performance Testing   6/18/2002

The Assigned Patents also include any reissues, results of reexamination,
divisionals, continuations in part, continuations, and other patents with a
priority date based on the listed patents or on the applications from which the
listed patents issued (including foreign counterparts of the foregoing),
together with any applications for any of the foregoing.

-5-



--------------------------------------------------------------------------------



 



Exhibit B
Memorandum of Patent Assignment
The Parties
 
     NetIQ Corporation, a Delaware corporation with its principal place of
business at 3553 First Street, San Jose, CA 95134 (“NetIQ”).
     Ixia, a California corporation doing business at 26601 West Agoura Road,
Calabasas, CA 91302 (“Ixia”).
The Transaction
 
     NetIQ and Ixia entered into an agreement entitled “Second Amendment to
License, Distribution and Option Agreement” dated on or about June 16, 2005
(“the Assignment Agreement”).
     Under the terms of the Assignment Agreement, NetIQ assigned to Ixia US
Patent Nos. 5,937,165; 6,061,725; 5,881,237; 5,838,919; and 6,408,335, including
the right to sue for past infringement and collect any and all damages arising
from past infringement. The Assignment Agreement provided for adequate
consideration.
Signatures
 
     As verification hereof, Ixia and NetIQ have caused this Memorandum of
Patent Assignment to be executed by their duly authorized officers.

                      IXIA       NETIQ CORPORATION
 
                   
By:
      By:            
 
           
 
                   
Name:
      Name:            
 
           
 
                   
Title:
      Title:            
 
           

[Add notarization]

-6-



--------------------------------------------------------------------------------



 



Exhibit C
Restricted Parties
[***Redacted Text — Confidential Treatment Requested;
Omitted portion has been filed separately with the
Securities and Exchange Commission***]

-7-